Citation Nr: 0917799	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  00-09 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a lung disability, 
to include as secondary to nicotine dependence.

3.  Entitlement to service connection for hypertension, to 
include as secondary to nicotine dependence.

4.  Entitlement to service connection for a cardiovascular 
disability, other than hypertension, to include as secondary 
to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1952, and from July 1953 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision in which the RO denied 
service connection for nicotine dependence, as well as for a 
respiratory disorder, for hypertension, and for a bladder 
disability, each claimed as secondary to nicotine dependence.  
In February 2000, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2000, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2000.

In June 2000, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In his May 2000 substantive appeal, the Veteran requested 
Board hearing at the RO (Travel Board hearing); he later 
withdrew his request in February 2003.  

In March 2003, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  

Following the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO), 
in October 2003, the Board remanded claims for service 
connection for nicotine dependence, a lung disability, a 
bladder disability, and a heart disability, to include 
hypertension, each claimed as secondary to nicotine 
dependence, to the RO,  for consideration of the claims in 
light of the additional evidence received and for additional 
development.  After completion of the additionally requested 
development, the RO considered all of the newly received 
evidence, and continued the denial of each claim on appeal 
(as reflected in a November 2004 supplemental SOC (SSOC)).

In August 2005, the Board denied service connection for a 
bladder disability, claimed as secondary to nicotine 
dependence, and remanded the claims remaining on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in a January 2009 SSOC), and returned these matters 
to the Board for further appellate consideration.  

In April 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

Regarding the claim involving service connection for a 
cardiovascular disability, this claim has previously been 
characterized as entitlement to service connection for a 
cardiovascular disability, to include hypertension, claimed 
as secondary to nicotine dependence.  As will be discussed 
below, the record reflects that the criteria for service 
connection for hypertension are met; however, further medical 
clarification on the matter of service connection for 
cardiovascular disability, other than hypertension, is 
needed.  Accordingly, the Board has recharacterized this 
issue as encompassing the two matters set forth on the title 
page.  

The Board's decision regarding the first three issues on the 
title page is set forth below.  The claim for service 
connection for cardiovascular disability, other than 
hypertension, to include as secondary to nicotine dependence, 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the AMC, in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in the 
August 2005 remand, the Board pointed out that, in August 
2004, the Veteran had filed a claim for a total disability 
rating based on individual unemployability (TDIU).  As the RO 
had not adjudicated the issue, it was referred to the RO for 
appropriate action.  There is no indication that the RO has 
yet adjudicated the claim for a TDIU.  As such, this matter 
is not properly before the Board, and is again referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The Veteran filed his claims for service connection in 
October 1993.  

3.  While there is no contemporaneous evidence to document 
smoking in service, or to pinpoint exactly when the Veteran 
began smoking, there is credible lay evidence that the 
Veteran began smoking in service, and competent and probative 
medical opinion  evidence indicating that the Veteran's 
current nicotine dependence developed in service.  

4.  There is competent and probative medical opinion evidence 
that the Veteran has a current lung disability, specifically, 
chronic obstructive pulmonary disease (COPD), that is, as 
likely as not, medically related to nicotine dependence.  

5.  There is competent and probative medical opinion evidence 
that the Veteran has current hypertension that is, as likely 
as not, medically related to nicotine dependence. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for nicotine dependence 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for COPD, as secondary to 
service-connected nicotine dependence, are met.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).  

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension, as 
secondary to service-connected nicotine dependence, are met.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claims herein decided, 
the Board finds that all notification and development actions 
needed to fairly adjudicate these claims have been 
accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

The Veteran contends that he acquired nicotine dependence in 
service, which continued after service until he stopped 
smoking in 1982, due to health reasons, and that he has a 
lung disability and hypertension secondary to that nicotine 
dependence.  The Board points out that his claims were filed 
in October 1993, before VA promulgated 38 C.F.R. § 3.300 
(2008) (which, for claims filed after June 9, 1998, precludes 
a grant of service connection for disabilities on the basis 
of injury or disease attributable to the veteran's use of 
tobacco products during service).  

Pertinent to claims filed prior to June 9, 1998, the Under 
Secretary for Health for VA previously concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  The Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (DSM-IV), provides that the criteria for 
diagnosing substance dependence are generally to be applied 
in diagnosing nicotine dependence.  

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VAOPGCPREC 19-97 (May 
13, 1997).  In this regard, the Board notes that, under 38 
C.F.R. § 3.310(a), service connection may be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disease or injury.  

Hence, the two principal questions that must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the claimant acquired a nicotine dependence 
during military service (a medical question), and (2) whether 
nicotine dependence that arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  See VAOPGCPREC 19-97; see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

A.  Nicotine Dependence

The Veteran contends that he began smoking cigarettes during 
military service, and did not smoke prior to service.  As 
such, he claims that he has nicotine dependence which began 
in service.  During private treatment in February 1984, the 
Veteran stated that he was a one pack per day smoker for 37 
years.  In a December 1999 statement, the Veteran asserted 
that he did not smoke prior to entry into service, but 
started smoking in early 1949.  In his February 2000 NOD, the 
Veteran reiterated that he started smoking in 1949.  

During the June 2000 DRO hearing, the Veteran again stated 
that he began smoking on a regular basis in 1949, while 
stationed in Japan.  Regarding the February 1984 report of 
private treatment, the Veteran testified that his report of 
smoking for 37 years was just a ballpark figure, and that he 
had actually said that he had been smoking for 30 to 35 
years.  He added that he had stopped smoking in 1982 when he 
was diagnosed with bladder cancer.  

In correspondence received in July 2000, the Veteran's 
brother wrote that the Veteran was not a smoker before he 
entered the Army in January 1948, and was smoking when he 
returned home in late 1951.  Later that month, a friend of 
the Veteran submitted a letter in which he stated that the 
Veteran was not a smoker when he knew him in January 1948, 
but he was smoking when he returned from the Army in late 
1951.  Also in July 2000, the Veteran stated that, although 
he had not smoked for many years, he still had a desire for a 
cigarette.  In August 2000, the Veteran's brother submitted a 
second, notarized, letter, in which he reiterated that the 
Veteran was not a smoker before he entered the Army in 
January 1948, and that he was smoking when he returned home 
in late 1951.  

The Veteran was afforded a VA examination in connection with 
his claimed nicotine dependence in March 2004.  The examiner 
commented that the Veteran was in receipt of a 30 percent 
disability rating for posttraumatic stress disorder (PTSD).  
The Veteran reported that he started to smoke cigarettes in 
1948, but only one or two cigarettes on and off.  He added 
that it was when he was sent to Korea in 1950 that he started 
to smoke more, up to 2 to 3 packs a day.  He reported that he 
quit smoking in 1982, after he was diagnosed with bladder 
cancer.  In his assessment, the examiner noted that the 
Veteran reported that he picked up the habit of smoking while 
under the stress of being killed often, noting that the 
Veteran was involved in combat while stationed in Korea.  The 
pertinent Axis I diagnoses were PTSD, chronic; and nicotine 
dependence and abuse secondary to PTSD, in complete 
remission.  

The Veteran underwent another VA mental disorders examination 
in March 2008.  He again denied the use of cigarettes prior 
to entering the military, and reported that he began smoking 
cigarettes in Korea, a few weeks after he got there; 
initially, smoking the cigarettes in his c-rations, 
progressing to smoking two packs per day by the time he left 
Korea.  The Veteran stated that he quit smoking in 1982, 
after being diagnosed with bladder cancer, although he 
struggled to quit.  Following examination, the Axis I 
diagnoses were PTSD, chronic, and nicotine dependence, by 
history, in sustained full remission.  

The examiner noted that he had been asked to address whether 
the Veteran's in-service nicotine use represented the onset 
of nicotine dependence as defined in DSM-IV.  The examiner 
described the in-service illness, injury, or event was the 
Veteran's report that he began smoking cigarettes while on 
active duty in Korea.  The examiner opined that it was at 
least as likely as not (50/50 probability) that the Veteran 
began smoking cigarettes in the military and developed a 
nicotine dependence as a result.  He added that his opinion 
was based on the Veteran's reports of cigarette use and 
history and scientific research related to the addictive 
properties of nicotine.  The examiner noted that the Veteran 
had reported that his cigarette use began in 1950, soon after 
his arrival in a combat zone in Korea and that, prior to 
this, he had not smoked cigarettes.  The examiner stated that 
he had accepted the Veteran's reports regarding cigarette use 
as factual, as there was nothing to the contrary other than 
some comments found in previous examinations that the Veteran 
began smoking in 1948, something which the Veteran denied.  
The examiner added that, even if the Veteran had begun 
smoking in 1948, he was in the Army even at that time.  The 
examiner further noted the fact that the Veteran's cigarette 
use increased in Korea, and continued until 1982, when 
diagnosed with bladder cancer.  He stated that the Veteran 
struggled to quit at that time, and was only able to do so 
through a gradual tapering process; adding that the Veteran 
described withdrawal symptoms and cravings throughout the 
years he smoked with unsuccessful attempts to stop.  

The examiner opined that the Veteran's reported symptoms and 
difficulty stopping would clearly appear to exceed the DSM-IV 
criteria for a diagnosis of nicotine dependence at that time.  
The examiner concluded by stating that, while the question of 
exactly when this dependence developed was difficult to 
determine, if the Veteran's reports of nicotine use were 
accepted, it was virtually without question that he developed 
a nicotine dependence while in the military that continued to 
be active until 1982, and that had been in remission since 
that time.  

The first requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence was acquired 
during service.  The March 2008 VA examiner, based on the 
Veteran's reported history of beginning to smoke cigarettes 
in service, opined that the Veteran developed a nicotine 
dependence while in the military.  While this opinion is 
clearly based on the Veteran's reported history, such 
reliance only warrants the discounting of a medical opinion 
in certain circumstances, such as when the opinion is 
contradicted by other evidence in the record or when the 
Board rejects the statements of the veteran.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  

The Veteran is competent to describe factual matters of which 
he has first-hand knowledge, such as smoking in service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While the February 1984 
record of private treatment includes the Veteran's report 
that he began smoking 37 years earlier (in 1947, one year 
prior to entry into service), the Veteran has consistently 
reported that he did not begin smoking until after entry into 
service, and has submitted lay statements, from his brother 
and a friend, corroborating his assertion that he did not 
smoke prior to entry into service.  As such, the Board finds 
that the Veteran's reported history regarding the fact that 
he started smoking in service is supported by the statements 
of his brother and friend, and is, thus, credible.  

The Board has also considered the fact that the Veteran has 
reported some slight variations in his history of cigarette 
smoking; for example, variously reporting that he began 
smoking in 1948, 1949, and 1950, reporting that he began 
smoking while stationed in Japan and also reporting that he 
began smoking while in Korea.  Nevertheless, the March 2008 
VA examiner reviewed the claims file and considered these 
varying reports, specifically noting that the record included 
reports that the Veteran started smoking in 1948, but, 
adding, that, even if such reports were true, the Veteran was 
also in the Army at that time.  

Finally, the Board has considered the fact that the March 
2004 VA examiner opined that the Veteran's nicotine 
dependence is secondary to PTSD; however, that opinion was 
rendered under the presumption that service-connection was in 
effect for PTSD.  No rating decision granting service 
connection for PTSD is currently associated with the claims 
file.  In any event, the March 2004 VA examiner did not 
provide an opinion regarding whether or not the Veteran 
acquired nicotine dependence during active military service.  
Accordingly, the March 2004 VA examiner's opinion does not 
contradict the opinion of the March 2008 VA examiner, and 
there is otherwise no directly contrary opinion that weighs 
against the March 2008 VA examiner's opinion.  

As indicated, in this case, there is no contemporaneous 
evidence to document smoking in service, or to pinpoint 
exactly when the Veteran began smoking.  However, there is 
credible lay evidence that the Veteran began smoking in 
service, and competent and probative medical opinion evidence 
indicating that the Veteran's current nicotine dependence 
developed in service.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991); Willis v. 
Derwinski, 1 Vet. App. 63, 66 (1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

Under these circumstances, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for nicotine dependence is warranted.



B.  COPD

The Veteran contends that he has breathing problems caused by 
cigarette smoking.  

Service treatment records include a January 1964 chest X-ray, 
which revealed slight pulmonary emphysema, with no active 
pulmonary pathology.  Chest X-ray was repeated the following 
month, and was normal.  The physician noted that pulmonary 
venitilatory studies and physical examination were also 
normal.  A March 1964 record of treatment again indicates 
that chest X-ray, physical examination, and pulmonary 
ventilatory studies were normal.  The physician opined that 
there was not any evidence for emphysema.  Examination of the 
lungs and chest was normal on separation examination in July 
1969.    

On VA General Medical examination in February 2000, the 
Veteran complained of shortness of breath easily with 
exertion, but denied any history of asthma, bronchitis, 
recurrent pneumonia, or emphysema.  No diagnosis pertinent to 
the Veteran's respiratory complaints was rendered.  

During the June 2000 DRO hearing, the Veteran testified that 
he had shortness of breath related to smoking.  

The Veteran was afforded a VA respiratory examination in 
September 2004.  The examiner noted that the Veteran had 
smoked for many years, and quit smoking in 1982.  He stated 
that, while he found medications for respiratory problems in 
the claims file, he found no definitive diagnosis of lung 
problems.  The Veteran reported that he was being treated for 
lung problems by Dr. Angotti; however, the examiner noted 
that a recent discharge summary did not mention any 
respiratory problems, and the examiner could not find any 
progress notes from Dr. Angotti justifying a diagnosis of 
respiratory problems.  Chest X-ray revealed findings 
associated with COPD, without evidence of an acute pulmonary 
process.  Pulmonary function tests (PFTs) revealed severe 
airflow obstruction.  The impression following examination 
was COPD; however, the examiner encouraged the Veteran to 
submit any records from Dr. Angotti which would document 
this.  The examiner commented that, "Certainly COPD can be 
caused from cigarette smoking."  

Records of private treatment from Dr. Angotti, dated from 
March 2000 to April 2007, associated with the claims file 
following the September 2004 VA examination, reflect 
diagnoses of COPD.  

The Veteran underwent VA respiratory examination in March 
2008.  The examiner noted that the January 1964 chest X-ray 
revealed pulmonary emphysema, slight, no active pulmonary 
pathology, and pulmonary consult in March 1964 revealed 
normal physical examination, chest X-ray, and PFTs.  He also 
noted that subsequent chest X-rays in service were negative.  
The Veteran again described a history of smoking cigarettes 
from 1950 to1982, up to two packs per day.  Chest X-ray 
during examination revealed mild hyperinflation, with no 
acute process identified in the chest.  PFTs revealed 
moderate airflow obstruction.  The diagnosis following 
examination was COPD.  The etiology was tobacco use.  

The examiner opined that COPD was not caused by or a result 
of emphysema noted on the January 1964 X-ray.  In providing a 
rationale for his opinion, the examiner noted that, while the 
January 1964 X-ray indicated mild emphysema, the Veteran was 
sent to a pulmonologist in March 1964, who read the X-ray as 
normal.  Moreover, all of the Veteran's other X-rays in 
service were normal.  Therefore, the examiner concluded that 
the January 1964 X-ray was an error.  The examiner also 
opined that COPD was at least as likely as not (50/50 
probability) caused by or a result of nicotine dependence 
acquired in service, as opposed to post-service dependence.  
In providing a rationale for this opinion, the examiner 
stated that there was no way to say for certain if the 
Veteran's smoking from 1950 to 1969 or his smoking from 1969 
to 1982 caused his COPD, as both time periods played a role; 
however, the Veteran had 19 years of smoking in service and 
13 years after.  He concluded by stating that it was 
impossible to state what percentage was due to smoking in the 
service.  

As noted above, the record reflects that nicotine dependence 
was acquired in service, thus, the first requirement under 
VAOPGCPREC 19-97 is satisfied.  

The second requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence may be 
considered the proximate cause of the claimed disability.  In 
this case, the March 2008 VA examiner opined that it is at 
least as likely as not that the Veteran's COPD is caused by 
or the result of his nicotine dependence acquired in service.  
Significantly, there is no contrary medical opinion that 
weighs against the March 200 VA examiner's opinion..  Again, 
VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin,  1 Vet. App. at  173; Willis, 1 Vet. App. at 66. 

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor (see r, the Board 
finds that the competent medical evidence establishes that 
COPD was caused by nicotine dependence acquired in service.  
Accordingly, service connection for COPD, as secondary to 
nicotine dependence, is warranted.

C.  Hypertension

The Veteran contends that he has hypertension related to 
smoking cigarettes.  

On VA General Medical examination in February 2000, the 
Veteran complained of hypertension for several years, which 
he described as well-controlled on medications.  The 
pertinent diagnosis was hypertension.  

Records of private treatment from September 1980 to April 
2007 reflect findings of and treatment for hypertension.  
During private treatment in September 1998, the Veteran's 
physician listed the fact that the Veteran quit smoking 
approximately 17 years earlier as a risk factor for heart 
disease.  A record of treatment from a different private 
physician, also dated in September 1998, lists several risk 
factors for coronary artery disease, including the fact that 
the Veteran used to smoke.  

Records of VA treatment from June 1993 to December 2007 
reflect findings of and treatment for hypertension.    

The Veteran was afforded a VA heart examination in May 2008.  
The Veteran reported that he was a cigarette smoker from 1950 
to 1982, and that he was first introduced to smoking in 
service.  Blood pressure was not recorded on the date of 
examination; however, the examiner noted hat the last blood 
pressure reading on record was 114/60.  On examination, the 
heart was regular with a soft systolic murmur heard at the 
base.  No diastolic murmur was heard and no S3 was detected.  
There was no evidence of a left ventricular heave.  The 
diagnoses included benign essential hypertension and 
cigarette smoker from 1950 to1982.  

The examiner opined that there was plenty of evidence that 
the Veteran suffered from coronary artery disease and that, 
when considering his entire lifetime, there were four 
contributing factors to his development of coronary 
atherosclerosis:  25 percent from genetic causes (positive 
family history of coronary artery disease), 25 percent from 
the presence of hyperlipidemia, 25 percent from cigarette 
smoking alone, and 25 percent from the development of benign 
essential hypertension, which was partially (one-half) 
attributed to the presence of cigarette smoking and one-half 
attributed to the unknown causes of benign essential 
hypertension.  

Specifically, regarding hypertension, the examiner opined 
that cigarette smoking could not have contributed to 
hypertension in the military, as the Veteran did not have 
hypertension in the military.  However, he noted that 
continued cigarette smoking after his time in the military 
could have contributed up to 50 percent of the cause of 
hypertension after military service.  The examiner opined 
that it was at least as likely as not (50/50 probability) 
that cigarette smoking contributed to at least 50 percent of 
the cause of hypertension acquired after military service.    

As noted above, the record reflects that nicotine dependence 
was acquired in service, thus, the first requirement under 
VAOPGCPREC 19-97 is satisfied.  

The second requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence may be 
considered the proximate cause of the claimed disability.  
The May 2008 VA examiner opined that it is at least as likely 
as not that cigarette smoking attributed at least 50 percent 
to the cause of the Veteran's hypertension.  While the 
examiner stated that it was the Veteran's cigarette smoking 
after his time in military which contributed up to 50 percent 
of the cause of hypertension, the May 1997 General Counsel 
opinion addressed service connection for disability or death 
attributable to tobacco use subsequent to military service, 
and set out the two part test outlined above:  (1) whether 
the claimant acquired a nicotine dependence during military 
service (a medical question), and (2) whether nicotine 
dependence that arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  

Again, the record reflects that the Veteran acquired a 
nicotine dependence during military service, and, as the 
March 2008 VA examiner who diagnosed nicotine dependence 
opined, such nicotine dependence continued to be active until 
1982.  Accordingly, the Veteran's post-service cigarette 
smoking is clearly attributable to his nicotine dependence 
acquired in service.  As such, the May 2008 VA examiner's 
opinion, that it is at least as likely as not that smoking 
contributed at least 50 percent to the cause of hypertension 
acquired after military service, indicates that nicotine 
dependence acquired in service is, at least as likely as not, 
the cause of hypertension.  Significantly, there is no 
contrary medical opinion that weighs against the May 2009 
examiner's opinion.  Again, VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin,  1 Vet. App. at  
173; Willis, 1 Vet. App. at 66. 

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for hypertension, as secondary to 
nicotine dependence, is warranted.




ORDER

Service connection for nicotine dependence is granted.

Service connection for a lung disability, COPD, as secondary 
to nicotine dependence, is granted.

Service connection for hypertension, as secondary to nicotine 
dependence, is granted.

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on this claim.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

In the October 2005 remand, the Board indicated that, if a VA 
psychiatrist concluded that the Veteran acquired a nicotine 
dependence in service, the Veteran should be afforded a 
cardiology examination, and the physician should offer an 
opinion as to whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) that any current 
cardiovascular disability, to include hypertension, is 
medically related to nicotine dependence in service (as 
opposed to post-service dependence).  

As discussed above, the March 2008 VA mental disorders 
examination included an opinion that the Veteran acquired 
nicotine dependence in service, and that such dependence 
continued to be active until 1982 (when the Veteran quit 
smoking).  As also outlined above, the May 1997 General 
Counsel opinion addressed service connection for disability 
or death attributable to tobacco use subsequent to military 
service, and set out a two part test:  (1) whether the 
claimant acquired a nicotine dependence during military 
service (a medical question), and (2) whether nicotine 
dependence that arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  

The report of the May 2008 VA heart examination includes 
numerous diagnoses, including:  longstanding paroxysmal 
atrial fibrillation, known coronary atherosclerosis since 
1998, stable (now rare) angina pectoris with typical and 
atypical features, aortic valvular sclerosis without 
significant stenosis, preserved left ventricular systolic 
function, total occlusion of the left anterior descending 
artery, benign essential hypertension, and hyperlipidemia.  
However, despite the numerous diagnoses, the examiner only 
provided opinions regarding etiology of coronary 
atherosclerosis and hypertension.  Accordingly, the Board 
finds that remand is required to obtain a supplemental 
opinion addressing whether it is at least as likely as not 
that any current cardiovascular disability, other than 
hypertension, is medically related to nicotine dependence 
acquired in service.  

Additionally, while the May 2008 VA examiner provided an 
opinion regarding the etiology of coronary atherosclerosis, 
the Board finds that clarification regarding this opinion is 
warranted.  The examiner opined that there were four 
contributing factors regarding the Veteran's coronary 
atherosclerosis, with 25 percent responsibility attributable 
to each factor:  (1) genetic causes (positive family history 
of coronary artery disease), (2) presence of hyperlipidemia, 
(3) cigarette smoking alone, (4) the development of benign 
essential hypertension (which was one-half attributed to 
cigarette smoking and one-half attributed to the unknown 
causes of benign essential hypertension).  Based on the 
foregoing, the examiner opined that, in the scope of the 
Veteran's entire life, cigarette smoking was responsible for 
37.5 percent of the cause of coronary atherosclerosis (25 
percent from smoking and 12.5 percent from the smoking 
contribution because of the development of hypertension).  He 
then opined that, in the scope of the Veteran's time in the 
military alone (when hypertension was not a factor) cigarette 
smoking contributed 33.3 percent to the cause of coronary 
atherosclerosis.  

However, as discussed above, the question for resolution is 
not whether the Veteran has current cardiovascular disability 
related to cigarette smoking in service, but, whether the 
Veteran has current cardiovascular disability which was 
proximately caused by nicotine dependence acquired in 
service.  In this case, the medical evidence (specifically, 
the March 2008 VA mental disorders examination) reflects that 
the Veteran acquired nicotine dependence in service, which 
continued after separation from service.  Accordingly, in 
rendering a supplemental opinion the examiner should 
specifically address the relationship between nicotine 
dependence acquired in service (as opposed to cigarette 
smoking during versus after service) and current 
cardiovascular disability, to include coronary 
atherosclerosis.  

As such, the RO should obtain a supplemental medical opinion 
from the May 2008 VA heart examiner, if available, that 
addresses the etiology of cardiovascular disability other 
than hypertension.  The RO should arrange for the appellant 
to undergo VA examination only if the May 2008 VA examiner is 
not available, or the designated physician is unable to 
provide the requested opinion without examining the 
appellant.  

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of the claim (as the original claim for service 
connection will be adjudicated on the basis of the evidence 
of record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, the RO should 
obtain outstanding pertinent VA treatment records.  The 
claims file currently includes outpatient treatment records 
from the Clarksburg VA Medical Center (VAMC), dated from July 
1993 to December 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain any records of treatment for a 
cardiovascular disability, from the Clarksburg VAMC, since 
December 2007, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The RO should also undertake appropriate action to obtain 
identified private medical records.  In this regard, during 
the March 2008 VA mental disorders examination, the Veteran 
reported that he received most of his medical care from a 
private physician in Clarksburg, whom he saw about every four 
months.  During the May 2008 heart examination, the Veteran 
reported that he underwent a repeat catheterization at United 
Hospital Center about three months earlier.  The examiner 
commented that the report of that catheterization was not 
available for his review, but should be obtained for 
completeness of the claims file records.  The most recent 
records of treatment from the Veteran's private physician, 
Dr. Angotti, associated with the claims file are from April 
2007, and the most recent records of treatment at United 
Hospital Center associated with the claims file are from 
April 2006.  The Veteran's statements reflect that more 
recent records of treatment from these private providers are 
available.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  On 
remand, the RO should obtain and associate with the claims 
file records of all treatment for cardiovascular disability 
from Dr. Angotti, since April 2007, and from United Hospital 
Center, since April 2006.  If current authorization to obtain 
these records is required, the RO should request that the 
Veteran sign and furnish such appropriate authorization for 
the release to VA of all such private medical records, and 
any such authorization should be associated with the claims 
file.

Finally, to ensure that all due process requirements are met, 
and the record before the physician is complete,  the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for any 
cardiovascular disability from the 
Clarksburg VAMC (since December 2007).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  If current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Angotti and United Hospital Center 
(identified above), since April 2007 and 
April 2006, respectively, the RO should 
specifically request that the Veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from these providers, and a copy 
of such authorization should be 
associated with the claims file. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
particularly include the treatment 
records from Dr. Angotti and United 
Hospital Center (as noted above)-
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that conducted the VA heart 
examination in May 2008, if available, 
for a supplemental medical opinion.  

The physician should clearly identify all 
current cardiovascular disability(ies) 
other than hypertension.  Then, with 
respect to each such diagnosed 
disability, the physician  provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is medically related to 
service or to service-connected 
disability (to particularly include 
nicotine dependence acquired in service 
and/or secondary hypertension).  

If further examination of the appellant 
is deemed necessary, the RO should 
arrange for the appellant to undergo VA 
cardiovascular examination, by an 
appropriate physician, to obtain the 
above-noted opinion.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
appellant, and the examination report 
should include discussion of the 
appellant's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for cardiovascular 
disability other than hypertension, to 
include as secondary to nicotine 
dependence, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


